487 So. 2d 342 (1986)
Charles F. WISHART and Bobbie Sue Wishart, Appellants,
v.
Randall A. BATES and Leslie M. Bates, Appellees.
85-1128.
District Court of Appeal of Florida, Second District.
April 2, 1986.
Rehearing Denied May 1, 1986.
Charles F. Wishart, Brandon, for appellants.
No appearance for appellees.
PER CURIAM.
Appellants appeal the denial of their petition for custody of their granddaughter.
The court having reviewed the record finds that appellants should have been afforded an opportunity to be heard and present evidence at the custody hearing.
We therefore reverse and remand for further proceedings consistent herewith.
SCHEB, A.C.J., and CAMPBELL and SANDERLIN, JJ., concur.